FILED
                            NOT FOR PUBLICATION                                FEB 09 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MOHINDER SINGH,                                  No. 10-73148

              Petitioner,                        Agency No. A075-253-767

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 18, 2014
                            San Francisco, California

Before: BERZON and RAWLINSON, Circuit Judges, and LYNN, District Judge.**


       Mohinder Singh (Singh), a native and citizen of India, petitions for review of

the ruling of the Board of Immigration Appeals (BIA) affirming the decision of the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
Immigration Judge (IJ) denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

      The adverse credibility determination was supported by substantial evidence.

Singh stated that he joined Akali Dal Mann in 1989, but when directly asked if he

traveled to India in 1989, he responded that he had not. Singh also testified that he

was not in India from 1984 until his mother’s death in December, 1991, yet an

affidavit from the Vice-President of the Shiromani Akali Dal in Punjab stated that

Singh had been an active working member of the party since 1984. Singh initially

testified that, after a brief visit in 1984, the next time he returned to India was the

occasion of his mother’s death in December, 1991. He later testified that he

traveled to India in December, 1990, to visit his mother before she died.

      Singh stated that aside from these trips, two others in the 1990s, and the

1984 trip, he had lived in the United States since 1981. This testimony conflicts

with Singh’s asylum application, which indicated that he lived in India from 1954

to April, 1996, and with the births of his children. Singh could not explain how his

two children, born in 1983 and 1987, respectively, were conceived during times he

testified to being in the United States. See Rizk v. Holder, 629 F.3d 1083, 1088

(9th Cir. 2011) (noting that an IJ may rely on a glaring material inconsistency to

support an adverse credibility determination).


                                            2
PETITION DENIED.




                   3